Exhibit 10.4

[Form for Directors]

COMPUCREDIT CORPORATION

NONQUALIFIED STOCK OPTION

COMMON STOCK

(No Par Value)

STOCK OPTION PLAN: CompuCredit Corporation 2008 Equity Incentive Plan

OPTION FOR THE PURCHASE OF:                      Shares

EXERCISE PRICE PER SHARE: $                    

DATE OF GRANT:                     ,         

THIS OPTION AGREEMENT, made and entered into this          day of             ,
         by and between COMPUCREDIT CORPORATION, a Georgia corporation
(“CompuCredit”), and                     [DIRECTOR] (the “Grantee”);

W I T N E S S E T H:

WHEREAS, the CompuCredit Corporation 2008 Equity Incentive Plan (the “Plan”) has
been adopted by CompuCredit; and

WHEREAS, the Plan authorizes the Compensation Committee (“Committee”) to cause
CompuCredit to enter into a written agreement with the Grantee setting forth the
form and the amount of any award and any conditions and restrictions of the
award imposed by the Plan and the Agreement; and

WHEREAS, the Committee desires to make an award to the Grantee consisting of a
Nonqualified Stock Option;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, CompuCredit and the Grantee hereby agree as follows:

1. General Definitions. Any capitalized terms herein shall have the meaning set
forth in the Plan, and, in addition, for purposes of this Option Agreement, each
of the following terms, when used herein, shall have the meaning set forth
below:

(a) The “Common Stock” shall mean the common stock of CompuCredit, no par value
per share.

(b) “CompuCredit” shall mean CompuCredit Corporation.



--------------------------------------------------------------------------------

(c) The “Exercise Date” shall mean [the Date of Grant. At any time during the
period of this Option commencing with the Date of Grant, the Grantee may
purchase up to 100% of the shares covered by this Option so that this Option
will be fully vested on the Date of Grant.]

(d) The “Expiration Date” shall mean the date on which this Option expires
pursuant to the provisions of paragraph 4 hereof.

(e) This “Option” shall mean the option evidenced by this Option Agreement,
which is intended to be a “nonqualified stock option.”

(f) The “Option Price” shall mean the purchase price of each share of Common
Stock that may be purchased by the Grantee upon the exercise of this Option, in
whole or in part. The Option Price is set forth under “Exercise Price Per Share”
on page 1 of this Option Agreement as adjusted from time to time in accordance
with the provisions hereof.

2. Grant of Option. Upon the terms and subject to the conditions and limitations
hereinafter set forth, the Grantee shall have the right, [at any time after the
Exercise Date and] on or before the Expiration Date, to purchase the number of
shares of Common Stock set forth on page 1 of this Option Agreement and vested
under Paragraph 1(d), such number of shares and the Option Price being subject
to adjustment in accordance with the provisions set forth below and in
accordance with the terms of the Plan.

3. Manner of Exercise. Subject to the terms, conditions, and limitations set
forth herein, this Option may be exercised in whole or in part at any time or
from time to time after the Exercise Date and on or before the Expiration Date
as to any part of the number of whole shares of Common Stock then vested under
Paragraph 1(d) and available under this Option. Such exercise shall be effective
only if the Grantee duly executes and delivers to CompuCredit, at the principal
executive office of CompuCredit or at such other address as CompuCredit may
designate by notice in writing to the Grantee, an option exercise form
substantially the same as that attached hereto as Exhibit A, indicating the
number of shares of Common Stock to be purchased and accompanied by payment of
the Option Price and any withholding amounts described below. Payment of the
Option Price and any such withholding amounts may be made (i) in cash or its
equivalent, (ii) by tendering previously acquired shares of Common Stock having
a Fair Market Value, at the time of exercise, equal to the total Option Price
(provided that the shares tendered shall have been held by the Grantee for at
least six months prior to their tender); or (iii) through a cashless exercise
procedure, as permitted under the Federal Reserve Board’s Regulation T, subject
to applicable securities law restrictions and which the Committee determines to
be consistent with the Plan’s purpose and applicable law.

Upon any effective exercise of this Option, CompuCredit shall become obligated
to issue a certificate or certificates to the Grantee representing the number of
shares of Common Stock so purchased. Notwithstanding the foregoing, no shares of
Common Stock will be issued unless the Grantee (or his representative as the
case may be) shall pay to CompuCredit, such amount as CompuCredit may advise it
is required under applicable federal, state or local law to withhold and

 

2



--------------------------------------------------------------------------------

pay over to governmental taxing authorities by reason of the purchase of such
shares of Common Stock pursuant to this Option. No fractional shares will be
issued.

4. Expiration of Option. This Option shall expire, shall become null and void,
and shall be of no further force and effect upon the earliest to occur of the
following events:

(a) Two months after the date of the Grantee’s resignation or other voluntary
termination of his or her service as a director of CompuCredit (other than by
reason of his or her death or “disability” within the meaning of
Section 22(e)(3) of the Code);

(b) Two months after the date on which CompuCredit terminates the Grantee’s
service for any reason;

(c) Six months after the date on which Grantee’s service as a director of
CompuCredit is terminated by reason of the Grantee’s death or “disability”
within the meaning of Section 22(e)(3) of the Code; or

(d) Five years from the Date of Grant.

5. Holder’s Exercise Subject to Compliance with Securities Laws. Notwithstanding
the exercise of this Option, in whole or in part, in accordance with all other
provisions of this Option, CompuCredit shall have no obligation to honor such
exercise and to issue Common Stock pursuant thereto unless and until the Grantee
furnishes CompuCredit an agreement in such form as the Committee may specify) in
which the Grantee (or any person acting on his behalf) represents that the
Common Stock acquired by him upon exercise are being acquired for investment and
not with a view to the distribution thereof, or such other representations as
may be required by the Committee in accordance with the advice of legal counsel,
unless the Committee shall have received advice from legal counsel that such
representation is not required.

6. Adjustment of Option Price and Number of Shares That May be Purchased
Hereunder. The Option Price and the number of shares of Common Stock that may be
purchased hereunder shall be subject to adjustment from time to time by the
Committee in accordance with the terms of the Plan in the event of certain
changes in the Common Stock or certain corporate transactions affecting the
number or value of the shares of Common Stock.

7. Notice of Adjustments. Upon the occurrence of any adjustment of the Option
Price, or any increase or decrease in the number of shares of Common Stock that
may be purchased upon the exercise of this Option, then, and in each such case,
CompuCredit, within 30 days thereafter, shall give written notice thereof to the
Grantee at the address of the Grantee as shown on the books of CompuCredit,
which notice shall state the Option Price as adjusted and the increased or
decreased number of shares that may be purchased upon the exercise of this
Option, setting forth in reasonable detail the method of calculation of each.

8. Assignment. This Option may not be transferred or assigned by the Grantee
otherwise than by will or by the laws of descent and distribution and, during
the lifetime of the Grantee, may be

 

3



--------------------------------------------------------------------------------

exercised, in whole or in part, only by the Grantee; provided, however, subject
to paragraph 4(d) hereof, in the event of the Grantee’s death or disability,
this Option may be exercised by his or her personal representative, heirs or
legatees.

9. No Right to Continued Employment. This Option does not confer upon the
Grantee the right to continued employment or affiliation with CompuCredit or any
Affiliate (including service on the board of directors of CompuCredit), nor
shall it interfere with the right of CompuCredit or any Affiliate to terminate
his or her affiliation with CompuCredit at any time.

10. Miscellaneous.

(a) CompuCredit covenants that it will at all times reserve and keep available,
solely for the purpose of issue upon the exercise of this Option, a sufficient
number of shares of Common Stock to permit the exercise of this Option in full.

(b) The terms of this Option shall be binding upon and shall inure to the
benefit of any successors or assigns of CompuCredit and of the Grantee.

(c) The Grantee shall not be entitled to vote or to receive dividends with
respect to any Common Stock that may be, but has not been, purchased under this
Option and shall not be deemed to be a shareholder of CompuCredit with respect
to any such Common Stock for any purpose.

(d) This Option has been issued pursuant to the Plan and shall be subject to,
and governed by, the terms and provisions thereof. The Grantee hereby agrees to
be bound by all the terms and provisions of the Plan. In the event of any
conflict between the terms of the Plan and this Option Agreement, the provisions
of the Plan shall govern.

(e) This Option Agreement shall be governed by the laws of the State of Georgia.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CompuCredit and the Grantee have executed this Option
Agreement as of the day and year first above written.

 

COMPUCREDIT CORPORATION By:     Its:     GRANTEE:  

 

5